Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Rem

edies Division

Center for Tobacco Products,

Complainant

Vv.

MGGDGM LLC
d/b/a Kountry Korner,

Respondent.

Docket

No. C-15-64

FDA Docket No. FDA-2014-H-1555

Decision

No. CR3489

Date: December 2, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) fi

led an Administrative Complaint (Complaint)

against Respondent, MGGDGM LLC d/b/a Kountry Korner, that alleges facts and legal
authority sufficient to justify the imposition of a civil money penalty of $250.

Respondent did not answer the Complaint,

nor did Respondent request an extension of

time within which to file an answer. Therefore, I enter a default judgment against

Respondent and assess a civil money penal

CTP began this case by serving the Compl
Complaint with the Food and Drug Admin:
Management. The Complaint alleges that
minors, thereby violating the Federal Foor
§ 301 et seq., and its implementing regulati
21 CFR. pt. 1140 (2013). CTP seeks a ci

ty of $250.

aint on Respondent and filing a copy of the
istration’s (FDA) Division of Dockets
Respondent impermissibly sold cigarettes to
, Drug, and Cosmetic Act (Act), 21 U.S.C.
ions, Cigarettes and Smokeless Tobacco,
vil money penalty of $250.

On October 16, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), Iam required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Kountry Korner, an establishment that sells tobacco products
and is located at 49017 Morris Road, Hammond, Louisiana 70401. Complaint § 3.

e During an inspection of Respondent’s establishment on October 18, 2013, at
approximately 6:13 PM, an FDA-commissioned inspector observed that “a person
younger than 18 years of age was able to purchase a package of Marlboro Silver
Pack cigarettes .. . [.]” Complaint J 10.

¢ On December 26, 2013, CTP issued a Warning Letter to Respondent regarding the
inspector’s observations from October 18, 2013. The letter explained that the
observations constituted a violation of a regulation found at 21 C.F.R.
§ 1140.14(a), and that the named violation was not necessarily intended to be an
exhaustive list of all violations at the establishment. The Warning Letter went on
to state that if Respondent failed to correct the violation, regulatory action by the
FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint § 10.

e Patricia Prevost, Respondent’s establishment’s manager, responded to the
Warning Letter in a January 1, 2014 letter. “Ms. Prevost stated that she took
disciplinary action against the stated employee and conducted a training meeting
with all employees to make sure all employees are aware of both the laws
concerning tobacco sales and the consequences for violating those laws.”
Complaint § 11.

e During a subsequent inspection of Respondent’s establishment on April 5, 2014, at
approximately 3:49 PM, FDA-commissioned inspectors documented that “a

person younger than 18 years of age was able to purchase a package of Marlboro
100’s cigarettes .. . [.]” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
cigarettes to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on October
18, 2013, and April 5, 2014. Therefore, Respondent’s actions constitute violations of law
that merit a civil money penalty.

CTP has requested a fine of $250, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $250 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

